EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109145631, filed on Dec. 23rd 2020.

Allowable Subject Matter

3.	Claims 1-14 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

YEON et al. (US PGPub./Pat. 20220037296) teach a tiled display (TD) comprises a set of display devices (PA1-PA4) adjacent to one another and each comprising first pixels (PX1) and second pixels (PX2); first boundary area (BA1) where longer sides (LS1-LS4) of at least two of the set of display devices are adjacent to each other; and second boundary area (BA2) where shorter sides (SS1-SS4) of at least two of the set of display devices are adjacent to each other, where each of the first pixels and the second pixels comprises sub-pixels. First pixels are disposed in the first boundary area such that the sub-pixels of the first pixels are parallel to the longer sides of the set of OLED display devices, and second pixels are disposed in the second boundary area such that the sub-pixels of the second pixels are parallel to the shorter sides of the set of display devices.

Yu et al. (US PGPub./Pat. 11195970) teach an LED panel including a substrate, multiple first pixels, multiple second pixels, multiple first protrusion structures and second protrusion structures is provided. The first pixels and second pixels each disposed in a display area of the substrate has at least one light emitting element. The second pixels are positioned on at least one display edge of the display area and positioned between the first pixels and a substrate edge. Each first protrusion structure is positioned on the periphery of the at least one light emitting element of one corresponding first pixel. Each second protrusion structure is positioned on the periphery of the at least one light emitting element of one corresponding second pixel. The orthogonal projection contour of each first protrusion structure on the substrate is different from that of each second protrusion structure on the substrate. A tiling display apparatus adopting the light emitting diode panel is also provided.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the first light emitting devices are located in the first pixel areas, wherein at least one of the first light emitting display units has a first side edge parallel to the first board edge, and the first board edge of the first circuit board is drawn back from the first side edge of the at least one of the first light emitting display units.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628